Case 1:20-cv-05067-FB-SJB Document 6-6 Filed 10/21/20 Page 1 of 2 PagelD #: 201

Exhibit 6
Al Holifield

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>
Sent: Thursday, May 14, 2020 7:04 PM

To: Al Holifield

Ce: Gretchen Cox; Stephanie Roberts

Subject: Re: The Providence Group

NDA please.

 

From: Al Holifield <aholifield@holifieldlaw.com>

Sent: Thursday, May 14, 2020 6:44:52 PM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Cc: Gretchen Cox <gcox@theprovidencegroups.com>; Stephanie Roberts <sroberts@holifieldlaw.com>
Subject: RE: The Providence Group

[EXTERNAL]

Avrumi

The Providence Group Health Plan has not received the requested information yet. You stated in your email below that
everyone is stalling. That is simply not true. The Providence Group Health Plan desires to obtain information from the
TPA that The Providence Group hired to process claims. To date, it has refused. The stalling is on Leading Edge’s part
not The Providence Group’s. I would like to set up a meeting with the President of Leading Edge Administrators or some

individual who has the ability to send the reports requested. Do you have legal counsel? If so, I would like to speak to
them.

Below are key provisions of the Administrative Services Agreement:

9.1 In addition to the enrollment report specified in Section 5.5, Claims Administrator will provide Plan
Sponsor with access to an electronic copy of a bi-weekly Claim listing. This Claims listing will include those
total Claims that Claims Administrator has Paid in that specific month and year, as well Contributions for that
period.

9.4 All documents relating to the payment of Claims shall be the property of Plan Sponsor, subject to Claims
Administrator’s right to possession and use during the continuance of this Agreement. Following
termination of this Agreement, Plan Sponsor has the right, upon thirty (30) days advance written request,
to have available documentation returned to it, at no cost.

As you can see, Leading Edge has contractually agreed to provide an “electronic copy of a bi-weekly Claim listing.” The
Providence Group Health Plan has the right pursuant to the Agreement to see this information. It appears you have been
and continue to violate this provision of the agreement. Please forward the name of your legal counsel.

Al Holifield, Member

Holifield & Janich, PLLC ¢ 11907 Kingston Pike, Suite 201 e
Knoxville, Tennessee 37934
Phone: 865.566.0115 e Fax: 865.566.0119 © www.holifieldlaw.com
